Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
 Terminal Disclaimer
The terminal disclaimer filed on April 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/828633 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
In view of the Terminal Disclaimer described herein above, the non-statutory double patenting rejection is withdrawn. 
In view of the IDS submitted April 27, 2022, claims 1-20 are rejected as described here in below. 



Claim Objections
Claim 11 is objected to because of the following informalities: recites the method of claim 10, should recite the computing device of claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0050840 A1 (effective filing date August 22, 2014) to Sauder et al., hereinafter, “Sauder” in view of US 2014/0112572 A1 to Reif et al., hereinafter, “Reif”.
Claim 1. Sauder, in the field of using images to monitor agronomic and agriculture teaches a computing device comprising: one or more processors; a memory storing instructions which, when executed by the one or more processors, cause the one or more processors to cause performance of: Sauder [0006] teaches a system for agronomic and agricultural monitoring. The system includes a computing device configured to designate an area for imaging, and determine a flight path above the designated area. The system further includes an unmanned aerial vehicle communicatively coupled to the computing device and having a camera system, the unmanned aerial vehicle configured to travel along the flight path, acquire images of the area using the camera system, and process the acquired images, [0020]
obtaining a first pixel map for a first physical property at a plurality of locations in a particular region; Sauder [0054] teaches images obtained from flight execution are converted by system 100 into a map 502 (e.g., a bitmap, an emergence map, etc.)…[0091-0093], [0087-0088]
obtaining a second pixel map for a second physical property at the plurality of locations in a particular region, wherein the second pixel map is an equal size as the first pixel map; Sauder [0054] teaches images obtained from flight execution are converted by system 100 into a map 502 (e.g., a bitmap, an emergence map, etc.)…[0091-0093], [0087-0088]
Sauder [0013] teaches FIG. 6, FIG. 7, FIG. 8, FIG. 9, FIG. 10, FIG. 11 are examples of maps that may be created by the system shown in FIG. 1. Examiner notes the maps are of equal size.
Sauder fails to explicitly teach generating, from the first pixel map, a first vector of values. However, Reif in the field of analyzing spatial images, teaches generating, from the first pixel map, a first vector of values; [0014] teaches the correlation algorithm is carried out using a Local Binary Pattern or Census correlation function, which uses a Hamming distance between neighborhoods of points to define similarity. Each point can be represented by a vector. The value of the LSH function can be computed for all the points (using the vector of each point) on the epipolar line from the second image, and then the x-coordinate of each of those points can be placed into the hash table at the offset which is the value of the LSH function for that point. So, if the value of the LSH function for the given target point (from a first image of a stereo image pair) is X, then that offset (or index) X in the hash table can be queried to identify all the coordinates of all the points from the second image of the stereo image pair (on the same epipolar line) that have the same value of the LSH function (or a hash value within a given acceptable tolerance of that LSH function). 
Reif [0016] teaches a hash function maps a space of objects (which may be vectors or descriptors or strings, etc) to a space of hash values, which is typically smaller than the space of the initial objects. In the context of stereo correlation processing as disclosed herein, for each pixel (or other point) in the first image, a search for the best correspondence in the second image is carried out (a search for the closest pixel under the correlation function metric is carried out). 
Reif 3b (First Image) 
Reif [0025] teaches the value of the hash function is computed for all the points on the epipolar line from the second image, and then the x-coordinate of all those points are placed into the hash table at the offset which is the value of the hash function for that point. So, for instance, if the value of the hash function for a given target point (from the first image) is 11, then the hash table entry at offset (or index) 11 will identify the coordinates of all the points from the second image (on the same epipolar line) that have the same value of the hash function. 
Reif [0032] teaches FIG. 4c illustrates a stereo image correlation device configured in accordance with an embodiment of the present invention. As can be seen, the device includes an image hashing module, a correlation module, and a memory having one or more hash tables stored therein. The device receives point descriptors (e.g., pixel descriptors or vectors or any derivatives thereof) associated with a stereo image pair, and identifies the best match between a given target image point of one image and the various image points on the corresponding epipolar line of the other image.
generating, from the second pixel map, a second vector of values; Reif [0014] teaches the correlation algorithm is carried out using a Local Binary Pattern or Census correlation function, which uses a Hamming distance between neighborhoods of points to define similarity. Each point can be represented by a vector. The value of the LSH function can be computed for all the points (using the vector of each point) on the epipolar line from the second image, and then the x-coordinate of each of those points can be placed into the hash table at the offset which is the value of the LSH function for that point. So, if the value of the LSH function for the given target point (from a first image of a stereo image pair) is X, then that offset (or index) X in the hash table can be queried to identify all the coordinates of all the points from the second image of the stereo image pair (on the same epipolar line) that have the same value of the LSH function (or a hash value within a given acceptable tolerance of that LSH function). 
Reif [0016] teaches a hash function maps a space of objects (which may be vectors or descriptors or strings, etc) to a space of hash values, which is typically smaller than the space of the initial objects. In the context of stereo correlation processing as disclosed herein, for each pixel (or other point) in the first image, a search for the best correspondence in the second image is carried out (a search for the closest pixel under the correlation function metric is carried out). 
Reif 3b (Second Image) 
Reif [0025] teaches the value of the hash function is computed for all the points on the epipolar line from the second image, and then the x-coordinate of all those points are placed into the hash table at the offset which is the value of the hash function for that point. So, for instance, if the value of the hash function for a given target point (from the first image) is 11, then the hash table entry at offset (or index) 11 will identify the coordinates of all the points from the second image (on the same epipolar line) that have the same value of the hash function. 
Reif [0032] teaches FIG. 4c illustrates a stereo image correlation device configured in accordance with an embodiment of the present invention. As can be seen, the device includes an image hashing module, a correlation module, and a memory having one or more hash tables stored therein. The device receives point descriptors (e.g., pixel descriptors or vectors or any derivatives thereof) associated with a stereo image pair, and identifies the best match between a given target image point of one image and the various image points on the corresponding epipolar line of the other image.
computing a difference metric identifying a difference between the first pixel map and the second pixel map based, at least in part, on the first vector of values and the second vector of values. Reif [0035] teaches the correlation module can be programmed or otherwise configured for querying the hash tables in the memory using the corresponding hash function values to identify coordinate of any image points of the first image that may be a match to a given image point of the second image. In some cases, if the correlation module identifies any image point coordinates of the first image that may be a match to the image point of the second image, the correlation module may be further configured to perform an additional correlation computation to confirm the match (e.g., using full vectors, Hamming distances, etc, as previously described). 
Reif [0060] teaches in some cases, if the querying identifies any image point coordinates of the first image that may be a match to the image point of the second image, the method further comprises performing an additional correlation computation to confirm the match. In some such cases, the additional correlation computation to confirm the match is carried out using all the bits of the corresponding multi-bit descriptor. In other such cases, the additional correlation computation to confirm the match is carried out only if the querying indicates positive disparity between corresponding coordinates of the first and second images. In other such cases, the additional correlation computation to confirm the match is carried out only if the querying indicates a disparity between corresponding coordinates of the first and second images that is within a given maximum disparity.
Thus it would have been obvious to one having ordinary skill in the art to use the teachings of Reif for generating a matrix with rows and column based on pixel values taught by Sauder. The motivation would have been to have a more comprehensive correlation algorithm can be run, if so desired, to further ensure the quality of the match. as taught by Reif [0010].
Claim 2. Sauder further teaches wherein obtaining the first pixel map comprises: receiving first digital data comprising a plurality of values corresponding to the first physical property at the plurality of locations within the particular region generating, from the first digital data, the first pixel map for the first physical property at the plurality of locations within the particular region. Sauder [0023] teaches system 100 also includes a graphical user interface (GUI) 130 that serves as a portable user interface. GUI 130 may be implemented using a tablet or other portable computing device that allows the user, or operator, to control system 100. In particular, GUI 130 may allow the user to designate flight paths of UAV 110 and/or identify aerial obstacles which may otherwise obstruct the flight path of UAV 110.
Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
Sauder [0084] teaches one or more measurements and spatial maps may be generated and displayed to the user based on information gathered from aerial imagery. Examiner interprets spatial maps as comprising first pixel maps.
Sauder [0085] teaches a weed pressure value is determined for each location or region in the field based upon the relative amount of weeds in the standing crop… The weed pressure value determined for locations throughout the field may then be displayed as a field or region value or presented as a spatial weed pressure map.
Claim 3. Sauder further teaches wherein the first physical property at the plurality of locations within the particular region comprises measurements of a particular attribute of a particular agricultural field. Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
Sauder [0072] teaches the plant characteristics (number of leaves, leaf area, leaf length, etc.) used to calculate yield/ear potential are relative to other plants in the field.
Sauder [0085] teaches a weed pressure value is determined for each location or region in the field based upon the relative amount of weeds in the standing crop… The weed pressure value determined for locations throughout the field may then be displayed as a field or region value or presented as a spatial weed pressure map.
Claim 4. Sauder further teaches wherein the first physical property is different than the second physical property is different than the second physical property; Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
Sauder [0072] teaches the plant characteristics (number of leaves, leaf area, leaf length, etc.) used to calculate yield/ear potential are relative to other plants in the field. The may be, for example, relative to neighboring or nearby plants, or relative to a mean/average number for the image and/or field. For example, system 100 may use the following Equation 2 to estimate a plant or planted population yield potential, based on relative plant characteristics. Examiner interprets yield potential to be first physical property.
Sauder [0050] teaches For example, if an NDVI map generated using system 100 has a nitrogen level below a threshold, system 100 may recommend that nitrogen be applied by a sidedress to increase nitrogen levels. The threshold may be determined based on a development stage of the crop, for example. Examiner interprets nitrogen levels to be second physical property. 
computing, for each value of the second vector of values, a normalized value based, at least in part, on a distribution of values in the second vector of values; using the normalized values of the first vector of values and the second vector of values, constructing a first normalized vector of values and a second normalized vector of values; Sauder [0049] teaches spatial application decisions may be made automatically based on images acquired by UAV 110. For example, levels of an NDVI map may be associated with a post-planting application (e.g., side-dressing or crop dusting) to generate an application map based on the NDVI map. The generated application map may be displayed to the user to allow the user to reject, modify, or accept the application map. In some embodiments, the generated application map is transmitted to a service provider (e.g., an employee or third-party contractor) with instructions to apply the application map. 
Sauder [0050] teaches the data acquired by UAV 110 may also be used to make general agronomic recommendations. For example, if an NDVI map generated using system 100 has a nitrogen level below a threshold, system 100 may recommend that nitrogen be applied by a sidedress to increase nitrogen levels. The threshold may be determined based on a development stage of the crop, for example. In another example, if a plant health map indicates an area of healthy plants is below a threshold, system 100 may recommend that nitrogen be applied by a sidedress. In yet another example, if an emergence map has an emergence area below a threshold prior to a critical time in development, system 100 may recommend the field be replanted. 
Sauder [0019] teaches camera system 117 may include a still photo camera, a video camera, a thermal imaging camera, and/or a near infrared (NIR) camera for capturing normalized difference vegetation index (NDVI) images.
wherein the instructions, when executed by the one or more processors, further cause performance of: computing, for each value of the first vector of values, a normalized value based, at least in part, on a distribution of values in the first vector of values; Reif [0014] teaches the correlation algorithm is carried out using a Local Binary Pattern or Census correlation function, which uses a Hamming distance between neighborhoods of points to define similarity. Each point can be represented by a vector. The value of the LSH function can be computed for all the points (using the vector of each point) on the epipolar line from the second image, and then the x-coordinate of each of those points can be placed into the hash table at the offset which is the value of the LSH function for that point. So, if the value of the LSH function for the given target point (from a first image of a stereo image pair) is X, then that offset (or index) X in the hash table can be queried to identify all the coordinates of all the points from the second image of the stereo image pair (on the same epipolar line) that have the same value of the LSH function (or a hash value within a given acceptable tolerance of that LSH function). 
Reif [0016] teaches a hash function maps a space of objects (which may be vectors or descriptors or strings, etc) to a space of hash values, which is typically smaller than the space of the initial objects. In the context of stereo correlation processing as disclosed herein, for each pixel (or other point) in the first image, a search for the best correspondence in the second image is carried out (a search for the closest pixel under the correlation function metric is carried out). 
Reif 3b (First Image and Second Image) 
Reif [0025] teaches the value of the hash function is computed for all the points on the epipolar line from the second image, and then the x-coordinate of all those points are placed into the hash table at the offset which is the value of the hash function for that point. So, for instance, if the value of the hash function for a given target point (from the first image) is 11, then the hash table entry at offset (or index) 11 will identify the coordinates of all the points from the second image (on the same epipolar line) that have the same value of the hash function. 
Reif [0032] teaches FIG. 4c illustrates a stereo image correlation device configured in accordance with an embodiment of the present invention. As can be seen, the device includes an image hashing module, a correlation module, and a memory having one or more hash tables stored therein. The device receives point descriptors (e.g., pixel descriptors or vectors or any derivatives thereof) associated with a stereo image pair, and identifies the best match between a given target image point of one image and the various image points on the corresponding epipolar line of the other image.
generating the difference metric based, at least in part, on the first normalized vector of values and the second normalized vector of values. Reif [0035] teaches the correlation module can be programmed or otherwise configured for querying the hash tables in the memory using the corresponding hash function values to identify coordinate of any image points of the first image that may be a match to a given image point of the second image. In some cases, if the correlation module identifies any image point coordinates of the first image that may be a match to the image point of the second image, the correlation module may be further configured to perform an additional correlation computation to confirm the match (e.g., using full vectors, Hamming distances, etc, as previously described). 
Reif [0060] teaches in some cases, if the querying identifies any image point coordinates of the first image that may be a match to the image point of the second image, the method further comprises performing an additional correlation computation to confirm the match. In some such cases, the additional correlation computation to confirm the match is carried out using all the bits of the corresponding multi-bit descriptor. In other such cases, the additional correlation computation to confirm the match is carried out only if the querying indicates positive disparity between corresponding coordinates of the first and second images. In other such cases, the additional correlation computation to confirm the match is carried out only if the querying indicates a disparity between corresponding coordinates of the first and second images that is within a given maximum disparity.
Claim 5. Sauder further teaches wherein the first physical property is a crop yield value for each location of the plurality of locations; Sauder [0085] teaches in one embodiment, a weed pressure value is determined for each location or region in the field based upon the relative amount of weeds in the standing crop. The weed pressure value is preferably related to the amount of green plant matter identified between the rows of a row crop... The weed pressure value determined for locations throughout the field may then be displayed as a field or region value or presented as a spatial weed pressure map. Examiner interprets spatial weed pressure map to be crop yield value at each location or region to be a plurality of locations
wherein the particular region is a particular field; Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
Sauder [0072] teaches the plant characteristics (number of leaves, leaf area, leaf length, etc.) used to calculate yield/ear potential are relative to other plants in the field. The may be, for example, relative to neighboring or nearby plants, or relative to a mean/average number for the image and/or field. For example, system 100 may use the following Equation 2 to estimate a plant or planted population yield potential, based on relative plant characteristics…
wherein the second physical property is a physical attribute of the particular field other than a crop yield value. Sauder [0050] teaches the data acquired by UAV 110 may also be used to make general agronomic recommendations. For example, if an NDVI map generated using system 100 has a nitrogen level below a threshold, system 100 may recommend that nitrogen be applied by a sidedress to increase nitrogen levels. The threshold may be determined based on a development stage of the crop, for example. In another example, if a plant health map indicates an area of healthy plants is below a threshold, system 100 may recommend that nitrogen be applied by a sidedress. In yet another example, if an emergence map has an emergence area below a threshold prior to a critical time in development, system 100 may recommend the field be replanted. Examiner interprets nitrogen level to be the second property, likewise crop yield value is another property.
Claim 6. Sauder further teaches wherein the first physical property represents predictions of total yield for each location of the plurality of locations; Sauder [0093] teaches a correlation of plant orientation to a yield performance may be determined based on later-developed yield map for the same field. A yield or ear potential prediction may be generated based in part on the plant orientation of each plant; for example, the yield potential may be reduced by 1 bushel per acre for each 5 degree decrease in average plant orientation relative to north (i.e., in the angular offset of the leaves relative to north) per acre. In addition, a stalk diameter measurement taken from an aerial image (preferably at a significant angle from vertical, e.g., 45 degrees) or by a land-based camera to the side of the stalk may be improved by determining the orientation of the stalk based on the plant orientation. For example, the aerial or land-based image taken for stalk diameter measurement may be taken at a desired stalk measurement angle, e.g., normal to the plant orientation. In other embodiments, the stalk diameter measurement may be reduced by a factor related to the difference between the angle of the image relative to the stalk and the desired stalk measurement angle. The stalk diameter measurement may be used to modify the predicted yield or ear potential; for example, the predicted yield may be increased by 1 bushel per acre for every 0.5 cm increase in measured stalk diameter.
wherein the second physical property represents measured crop yield values for each location of the plurality of locations; Sauder [0093] teaches correlation of plant orientation to a yield performance may be determined based on later-developed yield map for the same field.
Sauder [0083] teaches the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population.
Sauder [0072] teaches the plant characteristics (number of leaves, leaf area, leaf length, etc.) used to calculate yield/ear potential are relative to other plants in the field. The may be, for example, relative to neighboring or nearby plants, or relative to a mean/average number for the image and/or field.
wherein the instructions, when executed by the one or more processors, further cause performance of: determining an accuracy of predictions of total yield based, at least in part, on the difference metric. Sauder [0019] teaches camera system 117 may include a still photo camera, a video camera, a thermal imaging camera, and/or a near infrared (NIR) camera for capturing normalized difference vegetation index (NDVI) images.
Sauder [0093] teaches the stalk diameter measurement may be reduced by a factor related to the difference between the angle of the image relative to the stalk and the desired stalk measurement angle.
Claim 9. Sauder further teaches wherein the second pixel map is a satellite image of a particular field within the particular region. Sauder [0023] teaches system 100 also includes a graphical user interface (GUI) 130 that serves as a portable user interface. GUI 130 may be implemented using a tablet or other portable computing device that allows the user, or operator, to control system 100. In particular, GUI 130 may allow the user to designate flight paths of UAV 110 and/or identify aerial obstacles which may otherwise obstruct the flight path of UAV 110.
Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
Claim 7. Sauder further teaches wherein the instructions, when executed by the one or more processors, further cause performance of: obtaining a third pixel map for a third physical property at the plurality of locations within the particular region, Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
Sauder [0072] teaches the plant characteristics (number of leaves, leaf area, leaf length, etc.) used to calculate yield/ear potential are relative to other plants in the field.
Sauder [0085] teaches a weed pressure value is determined for each location or region in the field based upon the relative amount of weeds in the standing crop… The weed pressure value determined for locations throughout the field may then be displayed as a field or region value or presented as a spatial weed pressure map. 
generating, from the first pixel map,  Sauder [0054] teaches images obtained from flight execution are converted by system 100 into a map 502 (e.g., a bitmap, an emergence map, etc.)…[0091-0093], [0087-0088]
Sauder [0013] teaches FIG. 6, FIG. 7, FIG. 8, FIG. 9, FIG. 10, FIG. 11 are examples of maps that may be created by the system shown in FIG. 1. Examiner notes the maps are of equal size.
wherein the third pixel map is an equal size as the first pixel map; Sauder [0013] teaches FIG. 6, FIG. 7, FIG. 8, FIG. 9, FIG. 10, FIG. 11 are examples of maps that may be created by the system shown in FIG. 1. Examiner notes the maps are of equal size.
generating, from the third pixel map, a third vector of values; Reif [0014] teaches the correlation algorithm is carried out using a Local Binary Pattern or Census correlation function, which uses a Hamming distance between neighborhoods of points to define similarity. Each point can be represented by a vector. The value of the LSH function can be computed for all the points (using the vector of each point) on the epipolar line from the second image, and then the x-coordinate of each of those points can be placed into the hash table at the offset which is the value of the LSH function for that point. So, if the value of the LSH function for the given target point (from a first image of a stereo image pair) is X, then that offset (or index) X in the hash table can be queried to identify all the coordinates of all the points from the second image of the stereo image pair (on the same epipolar line) that have the same value of the LSH function (or a hash value within a given acceptable tolerance of that LSH function). 
Reif [0016] teaches a hash function maps a space of objects (which may be vectors or descriptors or strings, etc) to a space of hash values, which is typically smaller than the space of the initial objects. In the context of stereo correlation processing as disclosed herein, for each pixel (or other point) in the first image, a search for the best correspondence in the second image is carried out (a search for the closest pixel under the correlation function metric is carried out). 
Reif 3b (First Image and Second Image) Examiner interprets to be third and fourth images
Reif [0025] teaches the value of the hash function is computed for all the points on the epipolar line from the second image, and then the x-coordinate of all those points are placed into the hash table at the offset which is the value of the hash function for that point. So, for instance, if the value of the hash function for a given target point (from the first image) is 11, then the hash table entry at offset (or index) 11 will identify the coordinates of all the points from the second image (on the same epipolar line) that have the same value of the hash function. 
Reif [0032] teaches FIG. 4c illustrates a stereo image correlation device configured in accordance with an embodiment of the present invention. As can be seen, the device includes an image hashing module, a correlation module, and a memory having one or more hash tables stored therein. The device receives point descriptors (e.g., pixel descriptors or vectors or any derivatives thereof) associated with a stereo image pair, and identifies the best match between a given target image point of one image and the various image points on the corresponding epipolar line of the other image.
generating a difference metric identifying a difference between the second pixel map and the third pixel map based, at least in part, on the second vector of values and the third vector of values; Reif [0014] teaches the correlation algorithm is carried out using a Local Binary Pattern or Census correlation function, which uses a Hamming distance between neighborhoods of points to define similarity. Each point can be represented by a vector. The value of the LSH function can be computed for all the points (using the vector of each point) on the epipolar line from the second image, and then the x-coordinate of each of those points can be placed into the hash table at the offset which is the value of the LSH function for that point. So, if the value of the LSH function for the given target point (from a first image of a stereo image pair) is X, then that offset (or index) X in the hash table can be queried to identify all the coordinates of all the points from the second image of the stereo image pair (on the same epipolar line) that have the same value of the LSH function (or a hash value within a given acceptable tolerance of that LSH function). 
Reif [0016] teaches a hash function maps a space of objects (which may be vectors or descriptors or strings, etc) to a space of hash values, which is typically smaller than the space of the initial objects. In the context of stereo correlation processing as disclosed herein, for each pixel (or other point) in the first image, a search for the best correspondence in the second image is carried out (a search for the closest pixel under the correlation function metric is carried out). 
Reif 3b (First Image and Second Image) Examiner interprets to be third and fourth images
Reif [0025] teaches the value of the hash function is computed for all the points on the epipolar line from the second image, and then the x-coordinate of all those points are placed into the hash table at the offset which is the value of the hash function for that point. So, for instance, if the value of the hash function for a given target point (from the first image) is 11, then the hash table entry at offset (or index) 11 will identify the coordinates of all the points from the second image (on the same epipolar line) that have the same value of the hash function. 
Reif [0032] teaches FIG. 4c illustrates a stereo image correlation device configured in accordance with an embodiment of the present invention. As can be seen, the device includes an image hashing module, a correlation module, and a memory having one or more hash tables stored therein. The device receives point descriptors (e.g., pixel descriptors or vectors or any derivatives thereof) associated with a stereo image pair, and identifies the best match between a given target image point of one image and the various image points on the corresponding epipolar line of the other image.
Reif [0035] teaches the correlation module can be programmed or otherwise configured for querying the hash tables in the memory using the corresponding hash function values to identify coordinate of any image points of the first image that may be a match to a given image point of the second image. In some cases, if the correlation module identifies any image point coordinates of the first image that may be a match to the image point of the second image, the correlation module may be further configured to perform an additional correlation computation to confirm the match (e.g., using full vectors, Hamming distances, etc, as previously described). 
Reif [0060] teaches in some cases, if the querying identifies any image point coordinates of the first image that may be a match to the image point of the second image, the method further comprises performing an additional correlation computation to confirm the match. In some such cases, the additional correlation computation to confirm the match is carried out using all the bits of the corresponding multi-bit descriptor. In other such cases, the additional correlation computation to confirm the match is carried out only if the querying indicates positive disparity between corresponding coordinates of the first and second images. In other such cases, the additional correlation computation to confirm the match is carried out only if the querying indicates a disparity between corresponding coordinates of the first and second images that is within a given maximum disparity.
computing a consistency value identifying a consistency of a particular physical property at the plurality of locations based, at least in part, on the difference metric identifying a difference between the first pixel map and the second pixel map and the difference metric identifying a difference between the second pixel map and the third pixel map. Reif [0035] teaches the correlation module can be programmed or otherwise configured for querying the hash tables in the memory using the corresponding hash function values to identify coordinate of any image points of the first image that may be a match to a given image point of the second image. In some cases, if the correlation module identifies any image point coordinates of the first image that may be a match to the image point of the second image, the correlation module may be further configured to perform an additional correlation computation to confirm the match (e.g., using full vectors, Hamming distances, etc, as previously described). 
Reif [0060] teaches in some cases, if the querying identifies any image point coordinates of the first image that may be a match to the image point of the second image, the method further comprises performing an additional correlation computation to confirm the match. In some such cases, the additional correlation computation to confirm the match is carried out using all the bits of the corresponding multi-bit descriptor. In other such cases, the additional correlation computation to confirm the match is carried out only if the querying indicates positive disparity between corresponding coordinates of the first and second images. In other such cases, the additional correlation computation to confirm the match is carried out only if the querying indicates a disparity between corresponding coordinates of the first and second images that is within a given maximum disparity.
Claim 8. Sauder and Reif further teaches wherein the instructions, when executed by the one or more processors, further cause performance of: receiving second digital data comprising a plurality of values corresponding to the first physical property at a subset of the plurality of locations within the particular region; Sauder [0023] teaches in this embodiment, GUI 130 includes an application ("app") or viewing software 136 which allows the user to remotely access spatial maps including data regarding harvest, yield, and/or nitrogen content created from images taken by UAV 110.
generating, from the second digital data, a third pixel map for the first physical property at the subset of the plurality of locations within the particular region; Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
Sauder [0072] teaches the plant characteristics (number of leaves, leaf area, leaf length, etc.) used to calculate yield/ear potential are relative to other plants in the field.
Sauder [0085] teaches a weed pressure value is determined for each location or region in the field based upon the relative amount of weeds in the standing crop… The weed pressure value determined for locations throughout the field may then be displayed as a field
obtaining a fourth pixel map for the second physical property at the subset of the plurality of locations within the particular region, wherein the fourth pixel map is an equal size as the third pixel map; Sauder [0013] teaches FIG. 6, FIG. 7, FIG. 8, FIG. 9, FIG. 10, FIG. 11 are examples of maps that may be created by the system shown in FIG. 1. Examiner notes the maps are of equal size.
generating, from the third pixel map, a third vector of values; generating, from the fourth pixel map, a fourth vector of values; Reif [0014] teaches the correlation algorithm is carried out using a Local Binary Pattern or Census correlation function, which uses a Hamming distance between neighborhoods of points to define similarity. Each point can be represented by a vector. The value of the LSH function can be computed for all the points (using the vector of each point) on the epipolar line from the second image, and then the x-coordinate of each of those points can be placed into the hash table at the offset which is the value of the LSH function for that point. So, if the value of the LSH function for the given target point (from a first image of a stereo image pair) is X, then that offset (or index) X in the hash table can be queried to identify all the coordinates of all the points from the second image of the stereo image pair (on the same epipolar line) that have the same value of the LSH function (or a hash value within a given acceptable tolerance of that LSH function). 
Reif [0016] teaches a hash function maps a space of objects (which may be vectors or descriptors or strings, etc) to a space of hash values, which is typically smaller than the space of the initial objects. In the context of stereo correlation processing as disclosed herein, for each pixel (or other point) in the first image, a search for the best correspondence in the second image is carried out (a search for the closest pixel under the correlation function metric is carried out). 
Reif 3b (First Image and Second Image) 
Reif [0025] teaches the value of the hash function is computed for all the points on the epipolar line from the second image, and then the x-coordinate of all those points are placed into the hash table at the offset which is the value of the hash function for that point. So, for instance, if the value of the hash function for a given target point (from the first image) is 11, then the hash table entry at offset (or index) 11 will identify the coordinates of all the points from the second image (on the same epipolar line) that have the same value of the hash function. 
Reif [0032] teaches FIG. 4c illustrates a stereo image correlation device configured in accordance with an embodiment of the present invention. As can be seen, the device includes an image hashing module, a correlation module, and a memory having one or more hash tables stored therein. The device receives point descriptors (e.g., pixel descriptors or vectors or any derivatives thereof) associated with a stereo image pair, and identifies the best match between a given target image point of one image and the various image points on the corresponding epipolar line of the other image. 
generating a difference metric identifying a difference between the third digital data and the fourth pixel map based, at least in part, on the third vector of values and the fourth vector of values; Reif [0035] teaches the correlation module can be programmed or otherwise configured for querying the hash tables in the memory using the corresponding hash function values to identify coordinate of any image points of the first image that may be a match to a given image point of the second image. In some cases, if the correlation module identifies any image point coordinates of the first image that may be a match to the image point of the second image, the correlation module may be further configured to perform an additional correlation computation to confirm the match (e.g., using full vectors, Hamming distances, etc, as previously described). 
Reif [0060] teaches in some cases, if the querying identifies any image point coordinates of the first image that may be a match to the image point of the second image, the method further comprises performing an additional correlation computation to confirm the match. In some such cases, the additional correlation computation to confirm the match is carried out using all the bits of the corresponding multi-bit descriptor. In other such cases, the additional correlation computation to confirm the match is carried out only if the querying indicates positive disparity between corresponding coordinates of the first and second images. In other such cases, the additional correlation computation to confirm the match is carried out only if the querying indicates a disparity between corresponding coordinates of the first and second images that is within a given maximum disparity.
storing a threshold difference value; Sauder [0063] teaches Estimating crop yield potential stage 507 in the example method includes using information gathered and calculated by system 100 to estimate a yield potential. Information gathered includes, for example, the number of plants in the planted population, the confidence value for each white space 601, and/or information regarding plant characteristics. In this example, system 100 may not consider plant characteristics when a confidence value for a particular plant is below a first threshold (e.g., 95%). Also in this example, system 100 may not include that particular plant for the planted population stand count when the confidence value is below a second, lower threshold (e.g., 80%). 
Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
determining that the difference metric identifying the difference between the third digital data and the fourth pixel map is a higher than the difference metric identifying the difference between the first pixel map and the fourth pixel map by at least the threshold difference value; Sauder [0089] teaches a plant disease identification is determined by comparing the reflectivity (e.g., visual spectrum, infrared or NDVI value) of portions of a single identified crop plant to a threshold value or to the average reflectivity value of the crop plant. If one or more portions of a crop plant has a reflectivity greater than the selected reflectivity threshold (and preferably has an area greater than an area threshold), the user is preferably alerted to potential disease and may be presented with a photographic image of the crop plant.
in response to the determining, identifying the subset of the plurality of locations as a bad subset. Sauder [0085] teaches a weed pressure value is determined for each location or region in the field based upon the relative amount of weeds in the standing crop. The weed pressure value is preferably related to the amount of green plant matter identified between the rows of a row crop. For example, the weed pressure value may be determined for a region A in the field by dividing the area of "anomalies" identified as described above within the region A by the total area of the region A. In some such methods, weeds are distinguished from other anomalies or from crop material based on a shape or size criterion of the weed; for example, anomalies having a total area or width less than a threshold may be ignored for purposes of calculating a weed pressure value. The weed pressure value determined for locations throughout the field may then be displayed as a field or region value or presented as a spatial weed pressure map. Examiner understands “anomalies having a total area or width less than a threshold may be ignored” to be a “bad” subset.
Claim 12. It differs from claim 1 in that it is a method performed by the computing device of claim 1. Therefore claim 12 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 13. It differs from claim 2 in that it is a method performed by the computing device of claim 2. Therefore claim 13 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 14. It differs from claim 3 in that it is a method performed by the computing device of claim 3. Therefore claim 14 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claim 15. It differs from claim 4 in that it is a method performed by the computing device of claim 4. Therefore claim 15 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 
Claim 16. It differs from claim 5 in that it is a method performed by the computing device of claim 5. Therefore claim 16 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 
Claim 17. It differs from claim 6 in that it is a method performed by the computing device of claim 6. Therefore claim 17 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 
Claim 18. It differs from claim 7 in that it is a method performed by the computing device of claim 7. Therefore claim 18 has been analyzed and reviewed in the same way as claim 7. See the above analysis. 
Claim 19. It differs from claim 8 in that it is a method performed by the computing device of claim 8. Therefore claim 19 has been analyzed and reviewed in the same way as claim 8. See the above analysis. 
Claim 20. It differs from claim 9 in that it is a method performed by the computing device of claim 9. Therefore claim 20 has been analyzed and reviewed in the same way as claim 9. See the above analysis. 
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0050840 A1 (effective filing date August 22, 2014) to Sauder et al., hereinafter, “Sauder” in view of US 2014/0112572 A1 to Reif et al., hereinafter, “Reif” and in further view of US 2005/0234691 (effective filing date April 20, 2004) to Singh et al., hereinafter, “Singh”.
Claim 10. While the combination of Sauder and Reif teaches the limitations of claim of claim 1, they fail to explicitly teach receiving first digital data comprising a first set of values for a plurality of locations. Singh, in the same field (as Sauder) of using images to analyze agriculture, teaches wherein obtaining the first pixel map and the second pixel map comprises: receiving first digital data comprising a first set of values for a plurality of locations; Singh [0046] teaches where each variable may be represented in the following Table 2 as: 
2TABLE 2 Representation of Variables in Empirical Equations Variable Representation NDVI Normalized Difference Vegetation Index SM Soil Moisture (mm) ST Surface Temperature (K) Rainfall Total rainfall (in 0.01 mm/month) c.sub.1, c.sub.2, a.sub.i, b.sub.i, Coefficients for i = 1 to 4 m Mean crop yield for a range of time for a particular crop in a particular area of interest (Break point) 
Singh [0054] teaches corn season generally runs from the middle of spring to the end of summer/beginning of fall. Usually, it is planted in early May, grown from June to September, and harvested in September. Because of this long season, it may be helpful to use averages from collected data. Therefore, this example applies monthly averages of NDVI, SM, ST and Rainfall data collected for 20 years stemming from 1982 to 2001.
Singh [Fig 6] [0055] teaches soybean season also has a length season, running from the middle of May to October. Soybean is usually actively sown from the middle of May to early June, grown from June to September, and harvested in October. The yearly average of NDVI, SM, ST and Rainfall data for the months June to September for a 20 year period (1982 to 2001) is applied in this example. 
Singh [0084] teaches NDVI may be calculated using NOAA AVHRR data, which is a measure of vegetation cover. NOAA AVHRR based VCI and TCI are commonly known for analyzing various agricultural factors. These factors include detecting drought, monitoring excessive soil wetness, assessing weather impacts on vegetation, and evaluating vegetation, health and productivity. [0088]
Singh [0023] teaches FIG. 10 shows a map of India showing major wheat and rice producing states. 
Singh [0090] teaches FIG. 12 shows yearly wheat crop yield and rice crop yield for different states of India, which are identified in FIGS. 10 and 11. 
receiving second digital data comprising a second set of values for the plurality of locations; Singh [0054] teaches corn season generally runs from the middle of spring to the end of summer/beginning of fall. Usually, it is planted in early May, grown from June to September, and harvested in September. Because of this long season, it may be helpful to use averages from collected data. Therefore, this example applies monthly averages of NDVI, SM, ST and Rainfall data collected for 20 years stemming from 1982 to 2001.
Singh [Fig 6] [0055] teaches soybean season also has a length season, running from the middle of May to October. Soybean is usually actively sown from the middle of May to early June, grown from June to September, and harvested in October. The yearly average of NDVI, SM, ST and Rainfall data for the months June to September for a 20 year period (1982 to 2001) is applied in this example. 
Singh [0084] teaches NDVI may be calculated using NOAA AVHRR data, which is a measure of vegetation cover. NOAA AVHRR based VCI and TCI are commonly known for analyzing various agricultural factors. These factors include detecting drought, monitoring excessive soil wetness, assessing weather impacts on vegetation, and evaluating vegetation, health and productivity. [0088]
identifying a first spatial resolution of the first set of values; Singh [0084] teaches Preferably, NDVI in a PAL data set should be based on Hierarchical Data Format (HDF), such as Scientific Data Set (SDS) or Raster Image Set (RIS). PAL is usually validated continually to make sure no error in the data processing stream exist. Furthermore, PAL may employ an atmospheric correction software, such as Ozone and Rayleigh Correction (ORC) software that includes an ORC algorithm for calculating atmospheric corrections.
Singh [0070] teaches it is well known in the art that errors in SZA may affect reflectances and NDVI. In general, the differences in NDVI obtained with accurate and inaccurate SZA may be negligible, whether or not ORC algorithm is used.
identifying a second spatial resolution of the set of values; Singh [0084] teaches NDVI may be calculated using NOAA AVHRR data, which is a measure of vegetation cover. NOAA AVHRR based VCI and TCI are commonly known for analyzing various agricultural factors. These factors include detecting drought, monitoring excessive soil wetness, assessing weather impacts on vegetation, and evaluating vegetation, health and productivity.
Singh [0070] teaches it is well known in the art that errors in SZA may affect reflectances and NDVI. In general, the differences in NDVI obtained with accurate and inaccurate SZA may be negligible, whether or not ORC algorithm is used. However, if Ch1 and Ch2 reflectances are normalized for changes in SZA, and corrected for ozone absorption and Rayleigh scattering, using ORC software, substantial errors in the reflectances may result. Because ORC depends strongly on SZA, errors in SZA may lead to large errors in reflectances in calculated NDVI with ORC as compared to that of calculated NDVI without ORC.
Singh [0062] teaches a Composite Data Set is similar to daily data in structure and may be derived from the Daily Data Set. However, the compositing process may remove much of the contamination due to cloud cover potentially present in the Daily Data Set. To generate the Composite Data Set, 8 to 11 consecutive days of data may be combined, taking the observation for each 8 km bin from the date with the highest NDVI value.
aggregating the first set of values and the second set of values to a common grid based, at least in part, on the first spatial resolution and the second spatial resolution; Singh [0054] teaches corn season generally runs from the middle of spring to the end of summer/beginning of fall. Usually, it is planted in early May, grown from June to September, and harvested in September. Because of this long season, it may be helpful to use averages from collected data. Therefore, this example applies monthly averages of NDVI, SM, ST and Rainfall data collected for 20 years stemming from 1982 to 2001. 
Singh [0055] teaches soybean season also has a length season, running from the middle of May to October. Soybean is usually actively sown from the middle of May to early June, grown from June to September, and harvested in October. The yearly average of NDVI, SM, ST and Rainfall data for the months June to September for a 20 year period (1982 to 2001) is applied in this example.
Singh [0085] teaches A. Variable Variations
Singh [0088] teaches generally, NDVI, SM, ST and Rainfall data do not reveal a linear relationship with crop yield. However, commonly applied multiple regression approaches, e.g., Analysis of Variance (ANOVA), assume that the relationship between independent variable(s) and the dependent variable is linear in nature. Therefore, the example does not apply multiple regression. 
Singh [0089] teaches rather, a non-linear estimation approach may be used to compute the relationship between a set of independent variable(s) and a dependent variable. A crop yield estimation equation may be derived separately for each state and each major crop season, such as wheat and rice, based on available data. Hence, in general, whenever simple linear regression approaches do not appear to adequately represent the relationships between variables, the non-linear regression estimation approach is considered to be appropriate.
generating the first pixel map using the aggregated first set of values; Singh [0057] teaches data sets of corn and soybean yield estimates may be obtained from the National Agriculture Statistical Survey (NASS) of the United States Department of Agriculture (USDA) database. Corn yield total estimates are available from 1866 to 2003. Soybean yield total estimates are available from 1924 to 2003. These data sets provide, inter alia, crop production data based on planted and harvested acreage, yield per harvested acre, production, price per bushel and value of production. Average yields (in bushels) per acre for 1982 to 2001 may be seen in FIG. 6. 
Singh [0059] teaches the United States Geological Survey (USGS) defines NDVI as an index composited together using multiple AVHRR daily observations to create a nearly cloud-free image showing maximum greenness. As a digital map that can be used and/or stored on any computer, a greenness map may be used to indicate the vegetation condition of a region. Examiner understands a digital map (greenness map) to be a pixel map.
Singh [0060] teaches An 8 km.times.8 km monthly composite continental NDVI data set from a Pathfinder AVHRR Land (PAL) data set collected by NOAA's polar orbiters for 20 years from 1982 to 2001 may be used. PAL data may be considered as Level 3 products, which include global mapped data sampled in space and time. Examples of Level 3 products include Daily Data Set, Composite Data Set, Climate Data Set and Browse Images. One or any combination of these products may be used. [0046], [0076], Fig. 9
generating the second pixel map using the aggregated second set of values. Singh [0057] teaches data sets of corn and soybean yield estimates may be obtained from the National Agriculture Statistical Survey (NASS) of the United States Department of Agriculture (USDA) database. Corn yield total estimates are available from 1866 to 2003. Soybean yield total estimates are available from 1924 to 2003. These data sets provide, inter alia, crop production data based on planted and harvested acreage, yield per harvested acre, production, price per bushel and value of production. Average yields (in bushels) per acre for 1982 to 2001 may be seen in FIG. 6. 
Singh [0059] teaches the United States Geological Survey (USGS) defines NDVI as an index composited together using multiple AVHRR daily observations to create a nearly cloud-free image showing maximum greenness. As a digital map that can be used and/or stored on any computer, a greenness map may be used to indicate the vegetation condition of a region. Examiner understands a digital map (greenness map) to be a pixel map.
Singh [0060] teaches An 8 km.times.8 km monthly composite continental NDVI data set from a Pathfinder AVHRR Land (PAL) data set collected by NOAA's polar orbiters for 20 years from 1982 to 2001 may be used. PAL data may be considered as Level 3 products, which include global mapped data sampled in space and time. Examples of Level 3 products include Daily Data Set, Composite Data Set, Climate Data Set and Browse Images. One or any combination of these products may be used. [0046], [0076], Fig. 9
Thus, it would have been obvious to one of ordinary skill in the art to modify the teachings of Sauder and Reif for receiving digital receiving first digital data comprising a first set of values for a plurality of locations as taught by Singh to achieve the accurate monitoring of agricultural data. Singh [0084]
Claim 11. Sauder further teaches wherein the first set of values comprise agronomic values of a crop for a plurality of locations; Sauder [0023] teaches system 100 also includes a graphical user interface (GUI) 130 that serves as a portable user interface. GUI 130 may be implemented using a tablet or other portable computing device that allows the user, or operator, to control system 100. In particular, GUI 130 may allow the user to designate flight paths of UAV 110 and/or identify aerial obstacles which may otherwise obstruct the flight path of UAV 110.
Sauder [0083] teaches generating report stage 508 in the example method includes creating a map or report of data regarding the planted population. In this example, the map generated compares the as-planted map with another map later in the development of the planted population. The map may show, for example, regularity of plant spacing, skipped plantings, double planted plants, etc. Also in this example, the report generated may include a potential or generated yield (e.g., number of ears, seeds, stalks, etc.) from the planted population. 
Sauder [0084] teaches one or more measurements and spatial maps may be generated and displayed to the user based on information gathered from aerial imagery. Examiner interprets spatial maps as comprising first pixel maps.
Sauder [0085] teaches a weed pressure value is determined for each location or region in the field based upon the relative amount of weeds in the standing crop… The weed pressure value determined for locations throughout the field may then be displayed as a field or region value or presented as a spatial weed pressure map.
wherein the second set of values comprise image values of an image of the plurality of locations. Sauder [0071] teaches system 100 may calculate an ear potential using a Boolean approach. For example, if any two variables (e.g., number of leaves, leaf area, maximum leaf length) are above a predetermined threshold associated with each variable, then the ear potential is set at 1. Otherwise, the ear potential is set at 0. It should be appreciated that the threshold values used to determine yield or ear potential may be selected to require a high confidence (e.g., 99%) that the plant has the classified potential, or to require only a relatively low confidence (e.g., 80%). 
Sauder [0072] teaches the plant characteristics (number of leaves, leaf area, leaf length, etc.) used to calculate yield/ear potential are relative to other plants in the field. The may be, for example, relative to neighboring or nearby plants, or relative to a mean/average number for the image and/or field. For example, system 100 may use the following Equation 2 to estimate a plant or planted population yield potential, based on relative plant characteristics:...[0073-0080]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661